Citation Nr: 1227477	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 1998 for the grant of service connection for anxiety disorder.

2.  Entitlement to an effective date earlier prior to August 7, 2007, for the grant of an increased rating of 30 percent for anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1964 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2008 rating decisions of the Nashville, Tennessee, Regional Office (the RO) of the Department of Veterans Affairs (VA).

The Board observes that the Veteran requested a videoconference hearing in an April 2008 notice of disagreement.  However, in his VA Form 9 dated October 2008, the Veteran indicated that he no longer wanted a hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The record reveals that a September 2008 rating decision granted the Veteran entitlement to an effective date of June 30, 1998 for the grant of service connection for anxiety disorder.  However, as the newly assigned effective date did not constitute a full grant of the benefits sought, the Veteran's claim for an earlier effective date for the grant of service connection for anxiety disorder remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

With respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, there is a service report of medical history dated July 1979 in conjunction with the Veteran's separation examination which documents the Veteran's complaints of hearing loss.  The service examiner noted the Veteran's complaints of hearing loss and "audio [within normal limits] on this physical."  The Board is uncertain of when this report was associated with the Veteran's claims folder.  

Under 38 C.F.R. § 3.156(c)(1) (2011), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease ..."  As discussed above, the Board is uncertain of when the Veteran's July 1979 report of medical history and examination were associated with his claims file.  Moreover, the RO failed to address the Veteran's in-service complaints of hearing loss when adjudicating the Veteran's service connection claim in rating decisions dated January 1991 and January 1999.  Further, the Board finds that the Veteran's statements from the July 1979 report of medical history are clearly relevant and of probative value to his claim, as it demonstrates continuity of hearing loss symptomatology.  The Board will therefore reconsider the Veteran's claim and is recharacterizing the issue on appeal to entitlement to service connection for a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.156(c).  

The Board additionally notes that in filing a TDIU claim which was adjudicated in the above-referenced August 2008 rating decision, the Veteran appeared to also raise the issue of entitlement to an increased disability rating for the service-connected anxiety disorder.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an effective date earlier prior to August 7, 2007, for the grant of an increased rating of 30 percent for anxiety disorder; entitlement to service connection for a bilateral hearing loss disability and tinnitus; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to service connection for a nervous condition in August 1990, over one year after his separation from service, and that initial claim was denied in a January 1991 rating decision, of which he was notified in a letter dated January 31, 1991.  The Veteran did not file a notice of disagreement and the rating decision became final.

2.  The Veteran filed a petition to reopen this claim on June 30, 1998, and this is the existing effective date of his award.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than June 30, 1998 for the grant of service connection for anxiety disorder.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for anxiety disorder.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a "downstream issue", and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning this "downstream" earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in September 2008 addressing this "downstream" earlier-effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than June 30, 1998, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when he filed the petition to reopen this claim, so an examination and opinion - including any "retrospective" opinion, is not needed to fairly decide this claim as it pertains to the assignation of the effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

Entitlement to an effective date earlier than June 30, 1998 for the grant of service connection for anxiety disorder

In August 1990, the Veteran filed a claim of entitlement to service connection for anxiety disorder.  That claim was denied in a January 1991 rating decision.  The RO sent him a letter on January 31, 1991, notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  The Veteran did not submit a notice of disagreement, and the January 1991 decision therefore became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim on June 30, 1998, and this claim since has been granted retroactively effective from that date.

In maintaining his entitlement to an earlier effective date, the Veteran argues that his effective date should go back to October 1990, when he received treatment for and was diagnosed with an anxiety disorder.  But for the reasons and bases discussed below, the Board disagrees and finds there are no grounds for assigning an effective date earlier than June 30, 1998, for the award of service connection for his anxiety disorder.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Here, the Veteran did not file his initial claim for service connection within one year of his separation from service - meaning by August 1980 since his service concluded in August 1979.  So the earliest possible effective date he may receive is when he eventually filed a claim - which, as mentioned, was when he first filed a claim in August 1990.  But the fact that he did not timely appeal the RO's denial of that initial claim in January 1991, in turn means he cannot receive an effective date earlier than when he subsequently filed a petition to reopen this claim, which was not until June 30, 1998.

The only potential argument that may be gleaned from the Veteran is that he has had this disability since his military service.  But merely having a disability is not equivalent or tantamount to actually filing a claim for that disability.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Moreover, there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If there is only a free-standing claim, the claim should be dismissed without prejudice to refilling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, as is the case here as concerning the prior January 1991 decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the prior January 1991 decision that initially considered and denied his claim of entitlement to service connection for a nervous condition.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The Federal Circuit Court has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the Veteran did not timely appeal this earlier January 1991 decision denying his claim for service connection for a nervous condition, and did not file a petition to reopen this claim until June 30, 1998, this is the earliest possible effective date he can receive for the eventual grant of service connection for anxiety disorder.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for an effective date earlier than June 30, 1998, for the grant of service connection for anxiety disorder.  And because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied. 


ORDER

The effective date of August 31, 1990, for the grant of service connection for anxiety disorder is denied.


REMAND

Effective date prior to August 7, 2007, for the grant of an increased rating of 30 percent for anxiety disorder

A review of the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See a SSA decision dated May 1999.  Notably, the Veteran submitted a copy of his SSA disability determination.  However, it is unclear as to whether the complete medical records associated with that claim are also associated with the claims folder.  Indeed, these records have not yet been specifically requested.  As such, these medical records, if available, should be obtained for an adequate determination of the issue on appeal.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  

Additionally, the Board observes that the Veteran submitted a letter from J.A., M.D., dated September 2008 indicating that she has treated the Veteran for his anxiety disorder from March 2004 to September 2008.  A review of the record reveals that the most recent record from Dr. J.A. is dated in May 2005.  As such, outstanding treatment records from Dr. J.A. should be obtained.

TDIU

The Veteran essentially contends that his service-connected anxiety disorder renders him unable to secure and maintain gainful employment.  See, e.g., the Veteran's VA Form 9 dated October 2008.  In raising the issue of employability, the Board observes that Dr. J.A. reported in the above-referenced September 2008 letter that "[c]urrently, [the Veteran] is unemployable in any job and I do not anticipate that he will ever return to the workforce due to his psychiatric symptoms."  The remainder of medical records currently associated with the Veteran's VA claims folder is absent an opinion as to whether his service-connected anxiety disorder renders him unable to maintain substantial gainful employment.    

In light of the foregoing, the Board finds that an medical examination and opinion with respect to employability must be obtained.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].


Service connection for a bilateral hearing loss disability

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he developed hearing loss and tinnitus due to noise exposure in service from working as an equipment repairman.  His DD Form 214 for the period of service from September 1964 to September 1968 and for the period from July 1971 to October 1972 reflects that his military occupational specialty was a communications and relay center equipment repairman.    

The Veteran's available service treatment records are negative for any diagnosis of a hearing loss disability or tinnitus.  However, the Board notes that the Veteran complained of hearing loss on a service report of medical history dated July 1979.  At that time, the service examiner indicated that audiological testing was within normal limits.  The first postservice complaint of or treatment for a hearing impairment was in August 1990.  See a claim for VA benefits dated in August 1990.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including his military duties as a communications and equipment repairman, would be consistent with exposure to loud noise in service.

The Board acknowledges that the Veteran's service treatment records do not show any hearing loss disability or tinnitus during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

There is no opinion of record as to whether the Veteran's current hearing impairment is related to his in-service noise exposure.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disabilities and whether such are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The RO should contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Of particular interest are medical records from J.A., M.D., dated after May 2005.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. The RO should arrange for the Veteran to undergo a 
VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, and accepting the Veteran's reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a.  Whether the Veteran currently suffers from a bilateral hearing loss disability;

b.  Whether the Veteran currently suffers from tinnitus; and

c.  Whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including exposure to noise during the Veteran's period of active service.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


